Citation Nr: 1203203	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-47 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for erectile dysfunction (claimed as secondary to service-connected diabetes mellitus).  The Veteran filed a notice of disagreement (NOD) in September 2008, and the RO issued a statement of the case (SOC) in November 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in December 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The most persuasive medical opinion on the question of whether there exists a medical relationship between erectile dysfunction and the Veteran's service-connected diabetes mellitus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter, consistent with Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the reports of VA examinations in May 2003, August 2003, and August 2008.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran does not contend, and the evidence does not indicated, that his erectile dysfunction had its onset during, or as a result of, service.  In this regard, service treatment records reflect no complaint, finding, or diagnosis of erectile dysfunction, and no abnormalities of the genitourinary system were noted at the time of discharge.  Rather, in various written statements, the Veteran has expressed his belief that his erectile dysfunction is due to his service-connected diabetes mellitus.

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for secondary service connection for erectile dysfunction must be denied.

Pertinent post-service medical records include the report of a May 2003 VA Agent Orange examination at which time the Veteran denied any problem with erectile dysfunction.  However, it was noted that he had a decreased libido with age and with current medications.

The report of an August 2003 VA heart examination reflects a diagnosis of erectile dysfunction.

The Veteran submitted a May 2008 note in which a VA physician stated that the Veteran's male erectile disorder (due to a general medical condition) is related to diabetes, hypertension, and/or medication.

On VA genitourinary examination in August 2008, the RO asked the examiner to opine as to whether the Veteran's erectile dysfunction is related to a service-connected condition, to his service, or to another condition.  The examiner noted that the Veteran had a history of erectile dysfunction and complaints of impotence since 2001 and a history of type II diabetes mellitus since 2003.  He was diagnosed with erectile dysfunction that the examiner opined is not as likely as not secondary to the Veteran's service or service-connected condition based on the rationale that there were multiple reasons for erectile dysfunction, including a service-connected mental condition or diabetes.  The examiner further opined that the Veteran's erectile dysfunction may also be due to nonservice-connected hypertension or medications prescribed to treat hypertension, gastroesophageal reflux disease, and benign prostatic hypertrophy.  While the examiner commented that the Veteran's service-connected mental condition and diabetes might possibly be etiologically related to his erectile dysfunction, he also indicated that the Veteran had been prescribed multiple medications that were also associated with erectile dysfunction.  As the examiner found that there were multiple nonservice-connected risk factors which could contribute to and cause erectile dysfunction, he ultimately opined that the Veteran's erectile dysfunction was less likely than not secondary to service-connected conditions or diabetes mellitus.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the only opinion that tends to support the claim is from a VA physician who opined that the Veteran's male erectile disorder (due to a general medical condition) is related to diabetes, hypertension, and/or medication.  This opinion is inconclusive because it is unclear whether the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus, nonservice-connected hypertension, or medications prescribed to treat unknown disabilities.  In addition, the opinion is unsupported by a rationale or examination of the Veteran.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Thus, this medical opinion is afforded little, if any, probative value.

By contrast, the Board accepts as probative evidence on the question of medical nexus the August 2008 VA examiner's opinion.  Clearly, the August 2008 VA examiner's opinion is more definitive than the May 2008 VA physician's opinion.  Moreover, the VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  While the August 2008 examiner acknowledged the possibility that the Veteran's erectile dysfunction could be related to his service-connected diabetes and psychiatric disorder, he ultimately concluded that the Veteran's erectile dysfunction is less likely than not related to his service-connected disabilities, given the presence of multiple nonservice-connected risk factors which he believed caused and contributed to erectile dysfunction.  Thus, the examiner provided a specific, reasoned rationale for his conclusions.  

Accordingly, the Board finds that the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's erectile dysfunction and his service-connected diabetes mellitus weighs against the claim.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between the erectile dysfunction for which service connection is sought and service-connected disability-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


